PER CURIAM.
Appellant challenges the legality of his sentence as an habitual felony offender, following his plea of guilty, because the trial court failed to make the findings mandated by section 775.084(1)(a), Florida Statutes (1991). We find this error to be harmless. See State v. Rucker, 613 So.2d 460 (Fla.1993). We also find we lack jurisdiction to review the suppression issue since the appellant subsequently entered a plea of guilty. Our ruling, however, is without prejudice to the appellant on remand to seek to withdraw his plea since it appears that it may have been entered by mistake. See Ross v. State, 566 So.2d 356 (Fla. 4th DCA 1990).
ANSTEAD, POLEN and FARMER, JJ., concur.